 



Exhibit 10.10
THIRD AMENDMENT TO THE
PHELPS DODGE CORPORATION
DIRECTORS STOCK UNIT PLAN
     Effective as of January 1, 1997, Phelps Dodge Corporation (“Corporation”)
adopted the Phelps Dodge Corporation Directors Stock Unit Plan (the “Plan”) in
order to attract, retain and motivate the best qualified directors for the
benefit of the Corporation and its shareholders. Subsequently, the Plan was
amended and restated, effective January 1, 1998, to reflect the replacement of
the Retirement Plan for Directors of Phelps Dodge Corporation by the Plan and to
change the name of the Plan. The First Amendment to the Plan was adopted
effective as of January 1, 2001 and the Second Amendment was adopted effective
as of July 1, 2004.
     By this Third Amendment, the Corporation intends to amend the Plan to
permit the Board to award Units to any individual who became an Eligible
Director after November 15, 2005 and on or prior to December 31, 2006.
     1. The provisions of this Third Amendment shall be effective as of the date
this Third Amendment is adopted by the Board. This Third Amendment shall amend
only the provisions of the Plan as set forth herein and those provisions not
expressly amended hereby shall remain in full force and effect.
     2. The following is inserted as Section 3(b), with the existing
Sections 3(b), 3(c) and 3(d) to be re-designated as Sections 3(c), 3(d) and
3(e), respectively:
     Awards to Newly-Appointed Directors. Notwithstanding the provisions of
Section 3(a), an individual who becomes an Eligible Director after November 15,
2005 and on or before December 31, 2006 shall receive an award of Units, with
the number of Units to be awarded to any such individual to equal the quotient
of (i) the product of (A) $75,000 multiplied by (B) a fraction, the numerator of
which shall equal the anticipated number of days during calendar year 2006
during which such individual is expected to serve as an Eligible Director and
the denominator of which shall equal 365 and (ii) the Fair Market Value as of
the day preceding the date of Grant; provided that such individual has been a
Director continuously from the date he or she became an Eligible Director
through the date of Grant. For purposes of the immediately preceding sentence,
the date of Grant shall be the earlier to occur of (a) the 30-day anniversary of
the later of (1) such individual’s commencement of service as an Eligible
Director and (2) the date on which this Third Amendment is adopted by the Board
and (b) December 31, 2006. Notwithstanding the provisions of Section 5(a), an
initial Participation Agreement with respect to any such award must be executed
and delivered to the Committee prior to the date specified in clause (a) of the
immediately preceding sentence.

1



--------------------------------------------------------------------------------



 



     3. Section 2. of the Plan is amended by deleting the definition of
“Committee” and replacing it with the following:
     “Committee” shall mean the Committee on Directors and Corporate Governance
of the Board.
     IN WITNESS WHEREOF, Phelps Dodge Corporation has caused this Third
Amendment to be executed this 1st day of February, 2006.

            PHELPS DODGE CORPORATION
      By:   /s/ Nancy F. Mailhot         Its: Vice President – Human Resources 
           

2